Name: Council Regulation (EU) NoÃ 124/2014 of 10Ã February 2014 amending Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: defence;  international affairs;  international security;  world organisations;  free movement of capital;  Asia and Oceania
 Date Published: nan

 11.2.2014 EN Official Journal of the European Union L 40/8 COUNCIL REGULATION (EU) No 124/2014 of 10 February 2014 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 36/2012 (2) gives effect to most of the measures provided for in Decision 2013/255/CFSP. (2) On 10 February 2014, the Council adopted Decision 2014/74/CFSP (3) amending Decision 2013/255/CFSP. (3) A further derogation from the asset freeze should be provided for in Regulation (EU) No 36/2012 to enable the release of funds or economic resources of Syrian State-owned entities or the Central Bank of Syria for the purpose of making payments on behalf of the Syrian Arab Republic to the Organisation for the Prohibition of Chemical Weapons (OPCW) for activities related to the OPCW verification mission and the destruction of Syrian chemical weapons. (4) That measure falls within the scope of the Treaty and regulatory action at Union level is therefore necessary in order to implement it, in particular, with a view to ensuring its uniform application by economic operators in all Member States. (5) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In the first paragraph of Article 16 of Regulation (EU) No 36/2012, the following point is added: (i) intended exclusively for payments by Syrian State-owned entities or the Central Bank of Syria, as listed in Annexes II and IIa, on behalf of the Syrian Arab Republic to the OPCW for activities related to the OPCW verification mission and the destruction of Syrian chemical weapons, including in particular payments to the OPCW Special Trust Fund for activities related to the complete destruction of Syrian chemical weapons outside the territory of the Syrian Arab Republic.. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2014. For the Council The President C. ASHTON (1) OJ L 147, 1.6.2013, p. 14. (2) Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (OJ L 16, 19.1.2012, p. 1). (3) See page 63 of this Official Journal.